Exhibit 10.145

 

SECOND AMENDMENT TO PURCHASE AND SALE CONTRACT

 

 

THIS SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE AND JOINT ESCROW
INSTRUCTIONS (this “Second Amendment”) is made and entered into as of the 6th
day of October, 2008, by and among by the selling parties identified on Seller
Information Schedule attached as Schedule 1 to the Agreement (as that term is
defined below) each having an address at 4582 South Ulster Street Parkway, Suite
1100, Denver, Colorado 80237 (individually a “Seller” and collectively
“Sellers”), and JRK BIRCHMONT ADVISORS, LLC, a Delaware limited liability
company and JRK PROPERTY HOLDINGS, INC., a California corporation, each having a
principal address at 11766 Wilshire Boulevard, Suite 1450, Los Angeles,
California 90025 (collectively as “Purchaser”), or its permitted assignee or
assignees as provided in Section 14.4 of the Agreement.

RECITALS

 

A.        Sellers and Purchaser are parties to that certain Agreement for
Purchase and Sale and Joint Escrow Instructions, dated September 29, 2008 (the
“Agreement”) pertaining to the purchase and sale of those certain real
properties located in Georgia more particularly described on Exhibits A-1
through A-2 attached to the Agreement (the “Properties”). 

B.         Sellers and Purchaser intend to modify the Agreement with respect to
the date for delivery of the Management Agreements as described in Section 6.1.4
of the Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Sellers and Purchaser hereby agree as follows:


1.                  CAPITALIZED TERMS.  ALL CAPITALIZED TERMS AND PHRASES USED
HEREIN BUT NOT OTHERWISE DEFINED SHALL HAVE THE SAME MEANINGS GIVEN TO THEM IN
THE AGREEMENT. 


2.                  MANAGEMENT AGREEMENTS. 


(A)                THE REFERENCE IN SECTION 6.1 OF THE AGREEMENT TO “OCTOBER 6,
2008” IS HEREBY DELETED AND REPLACED WITH “OCTOBER 9, 2008.”


(B)               THE REFERENCE IN SECTION 6.1.4 OF THE AGREEMENT TO “OCTOBER 6,
2008” IS HEREBY DELETED AND REPLACED WITH “OCTOBER 9, 2008.”


3.                  COUNTERPARTS.  THIS SECOND AMENDMENT MAY BE EXECUTED IN
MULTIPLE COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AMENDMENT.  IT SHALL NOT BE NECESSARY
THAT EACH PARTY EXECUTE EACH COUNTERPART, OR THAT ANY ONE COUNTERPART BE
EXECUTED BY MORE THAN ONE PARTY, SO LONG AS EACH PARTY EXECUTES AT LEAST ONE
COUNTERPART.


4.                  RATIFICATION.  EXCEPT AS EXPRESSLY SET FORTH IN THIS SECOND
AMENDMENT, ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT SHALL REMAIN
UNMODIFIED, THE SAME BEING RATIFIED, CONFIRMED AND REPUBLISHED HEREBY.


5.                  GOVERNING LAW.  THIS SECOND AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO.

[SIGNATURES BEGIN ON FOLLOWING PAGE]


NOW, THEREFORE, the parties hereto have executed this Second Amendment to
Agreement for Purchase and Sale and Joint Escrow Instructions as of the date
first set forth above.

Sellers:

 

BELMONT PLACE APARTMENTS:

FOOTHILL CHIMNEY ASSOCIATES LIMITED PARTNERSHIP, a Georgia limited partnership

 

By:       CONCAP EQUITIES, INC., a Delaware
            corporation, its general partner

 

            By:  /s/John Spiegleman

            Name:  John Spiegleman

            Title:  Senior Vice President

           

LAUREL HILLS PRESERVE APARTMENTS:

 

AMBASSADOR IV, L.P., a Delaware limited partnership

 

By:       AMBASSADOR IV, INC., a Delaware
            corporation, its general partner

 

            By:  /s/John Spiegleman

            Name:  John Spiegleman

            Title:  Senior Vice President

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 


Purchaser:

 

JRK PROPERTY HOLDINGS, INC.,
a California corporation




By: /s/Jay Schulman
Name:  Jay Schulman
Title:  President

 

 

JRK BIRCHMONT ADVISORS LLC,
a Delaware limited liability company

 

By:   JRK Birchmont Capital Partners LLC,
a California limited liability company,
its Managing Member

 

By:   JRK Property Holdings, Inc.,
a California corporation,
its Manager

 

 

By:  /s/Jay Schulman
Name:  Jay Schulman
Title:  President

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 